  Case 18-18342       Doc 41   Filed 09/24/19 Entered 09/25/19 10:40:01                  Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     18-18342
Antonio Cardona                               )
                                              )               Chapter: 13
                                              )
                                                              Honorable Carol A. Doyle
                                              )
                                              )
               Debtor(s)                      )

                               Order to Modify Plan and Defer Default

       This cause coming to be heard on motion of Debtors, by and through their attorney, Joseph P.
Doyle, due notice being given and the court being duly advised of the premises, IT IS HEREBY
ORDERED:

  1. The default of $4005.00 through August 2019 is deferred.

  2. The new modified Trustee payment is in the amount of $1423.00 beginning in September 2019

   3. Nothing in this order shall require the Trustee to preform collections from creditors pursuant to any
prior plan.




                                                           Enter:


                                                                    Honorable William V. Altenberger
Dated: September 24, 2019                                           United States Bankruptcy Judge

 Prepared by:
 Attorney for Debtor
 Prepared by Joseph P. Doyle
 Law Offices of Joseph P. Doyle
 105 S. Roselle Road, Suite 203
 Schaumburg, IL 60193
 (Ph) 847-985-1100 (Fax) 847-985-1126
